NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 KENNETH LEE TAYLOR,                              No. 15-16744

                  Plaintiff-Appellant,            D.C. No. 3:14-cv-00915-VC

   v.
                                                  MEMORANDUM*
 LAURIE THOMAS,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Kenneth Lee Taylor, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Taylor failed

to raise a genuine dispute of material fact as to whether Thomas was deliberately

indifferent in the treatment of Taylor’s internal and external hemorrhoids and

bleeding. See id. at 1057-60 (deliberate indifference is a high legal standard;

medical malpractice, negligence, or a difference of opinion concerning the course

of treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Taylor’s motion to

compel depositions because Taylor did not file the motion until after judgment was

entered. See Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir. 2004)

(setting forth standard of review).

      The district court did not abuse its discretion by denying Taylor’s motion for

sanctions under Federal Rule of Civil Procedure 11 because Taylor failed to

demonstrate any basis for imposing sanctions. See Fed. R. Civ. P. 11(b); Christian

v. Mattel, Inc., 286 F.3d 1118, 1126 (9th Cir. 2002) (setting forth standard of

review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                          2                                   15-16744
      Taylor’s motion to appoint pro bono counsel (Docket Entry No. 28) is

denied.

      AFFIRMED.




                                       3                                     15-16744